Opinion issued August 25, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–04–00859–CV
____________

IN RE THE METHODIST HEALTHCARE SYSTEM, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, The Methodist Hospital,


 has filed a petition for a writ of mandamus
complaining of the August 6, 2004 order of Judge Jennifer Walker Elrod,


 which
order denied relator’s Motion for Order Compelling Examination of Plaintiff, the real
party in interest, Murray Adelstein.
          We deny the petition for a writ of mandamus.  See Tex. R. App. P. 52.8(a).  We
further deny as moot relator’s emergency motion for stay of underlying proceedings.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.